Citation Nr: 1131738	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  05-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability on a direct basis and as secondary to service-connected lumbosacral strain.

2.  Entitlement to a compensable evaluation for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim for service connection for a knee disorder and continued his noncompensable rating for his service-connected lumbosacral strain.

In October 2007, the Veteran appeared and testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is in the record.  The Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in November 2008, but cancelled that request in July 2009.

The case was last before the Board in September 2009, at which time the Veteran's claim for service connection for a right knee disorder was reopened.  The Board remanded the issue of entitlement to service connection for a right knee disorder and a compensable evaluation for service-connected lumbosacral strain to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required in this case in order to secure complete opinions and rationales on the questions asked of the VA examiners, and to associate a supplemental statement of the case with the claims file and send a copy to the Veteran if any determination remains unfavorable to him.

With respect to the issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected lumbosacral strain, the Board requested in its September 2009 remand that a VA examiner answer the following question: "If any right knee disorder did not begin in service, is it at least as likely as not that any such disorder or disorders is/are being caused or aggravated beyond natural progression by symptoms caused by the service-connected lumbar spine disorder?"  (Emphasis in original.)

In a January 2011 addendum opinion, the examiner responded to that question as follows: "There is NO anatomical way a [lumbar] spine can cause knee [problems] (although the reverse-knee affecting spine-can happen) unless the limb is paralyzed for a long time due to damage to the nerves from the spine which is NOT what's happening in this case.  This is based on medical literature as well as my 43 years of doing [Orthopedics] including a specialty in Spine which is the basis for my having for 20 years been an [Associate Professor] of Neurosurgery-he has a chronic knee [condition-bilateral degenerative disc disease]-due to obesity."

The January 2011 examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected lumbosacral strain aggravated his claimed right knee disability beyond natural progression.  Although the tenor of the examiner's opinion is clear as to the cause of the Veteran's right knee disability, the United States Court of Appeals for Veterans Claims (Court) has determined that an opinion which discusses only causation, however broadly, cannot be construed to encompass a medical determination as to aggravation.  Allen v. Brown, 7 Vet. App. 439, 449 (1995)("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation.")  Consequently, the examination report is inadequate for VA purposes.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in order for a VA examination to be considered adequate in a case of service connection, the VA examiner must either provide an etiological opinion, or provide a rationale for why an etiological opinion cannot be rendered); Barr v. Nicholson, 21 Vet. App. 303, 311; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

On remand, the AOJ should return the claims file, including a copy of this remand, to the January 2011 VA examiner.  The examiner is asked to opine as to whether is it at least as likely as not that any diagnosed right knee disorder or disorders is/are aggravated beyond natural progression by symptoms caused by the service-connected lumbar spine disorder.  The VA examiner is also asked to opine as to whether it is at least as likely as not that any diagnosed right knee disorder or disorders was/were aggravated as a result of the Veteran's service.

A new VA examination is not warranted unless deemed so by the VA examiner.  If the examiner who drafted the January 2011 addendum opinion is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's claimed right knee disorder should be provided.

With respect to the issue of entitlement to a compensable evaluation for service-connected lumbosacral strain, the Board finds that an addendum is required to provide the testing recommended by the October 2010 VA examiner, to clarify whether an additional diagnosis made in the Veteran's October 2010 peripheral nerves examination pertains to his service-connected lumbosacral strain, and to ascertain the severity of the Veteran's lumbar radiculopathy.

At the conclusion of her October 2010 VA examination report regarding the Veteran's peripheral nerves, the VA examiner noted that she would attempt to obtain the Veteran's MRI report on his low back from several years ago, and would order and submit the results of electromyography (EMG) and nerve conduction studies (NCS) of all 4 of his extremities.  In a December 2010 addendum to the October 2010 peripheral nerves VA examination, the examiner noted that she had obtained the Veteran's MRI report, and found that the Veteran has symptoms of sciatica and evidence on MRI of severe spinal stenosis at L4-L5.  The examiner opined that "therefore, yes, he does have a neurological disorder related to the lumbar spine in that the pain down his legs, sciatica, is caused by the severe lumbar stenosis."  The examiner noted that EMG and NCS testing of the Veteran's right lower extremity was completed, and while the EMG test does not demonstrate nerve damage in the right leg, "this does not, however, preclude his pain in the legs from being due to the lumbar stenosis."  The VA examiner also noted that the EMG and NCS testing of his left lower extremity and right and left upper extremities were not completed, and would be reordered.  Although the examiner discussed the Veteran's lumbar radiculopathy of the left lower extremity in an April 2011 addendum, she did not state whether the EMG and NCS testing of his left lower extremity had been performed.  Additionally, the VA examiner did not comment on whether the requested EMG and NCS testing of the Veteran's upper extremities had been performed, or any results thereof.

The duty to assist includes providing additional testing or examinations recommended by a VA examiner.  Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).  In this case, the AOJ should associate all EMG and NCS test results of the Veteran's left lower extremity and bilateral upper extremities with the claims file.  If these test results are not of record, then the AOJ should schedule the Veteran for those requested tests.  After the test results have been added to the claims file, the AOJ should send the claims file to the October 2010 VA peripheral nerves examiner.  The examiner should review the claims file, including the requested test results, and provide an addendum opinion listing all peripheral nerve disabilities associated with his service-connected lumbosacral strain, including a rationale for why those disabilities are associated with his service-connected lumbosacral strain; and documenting the severity of those disorders.  Specifically, the examiner should discuss the severity of any associated radiculopathy which may be found and ascertain whether it more closely resembles a mild incomplete paralysis, a moderate incomplete paralysis, a moderately severe incomplete paralysis or a severe incomplete paralysis.

Second, an addendum is required to clarify whether the October 2010 VA peripheral nerves examiner's diagnosis of carpal tunnel syndrome is related to his service-connected lumbosacral strain.

Third, in light of the October 2010 VA peripheral nerves examiner's findings of both neuritis and neuralgia, an addendum is required to obtain an opinion as to the severity thereof.  In the April 2011 addendum opinion, the VA examiner wrote that "I would estimate [the Veteran's] lumbar radiculopathy on the left as at least moderate based solely on his symptomatology."  (Emphasis added.)  Pursuant to 38 C.F.R. § 4.123, the maximum rating which may be assigned for neuritis will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Because the Veteran's diagnosed neuritis is based on sciatic nerve involvement, and because a finding of "at least moderate" severity does not provide VA with sufficient clarity as to whether to rate the neuritis as "moderate" or "moderately severe," the VA peripheral nerves examiner should clarify the severity of his neuritis in the addendum.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  The examiner should also clarify whether the Veteran's lumbar radiculopathy of the left lower extremity constitutes neuritis and/or neuralgia.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file (including a copy of this remand) to the VA examiner who drafted the January 2011 addendum opinion regarding the Veteran's right knee disorder(s).  The examiner should indicate that he has reviewed the claims file.

The examiner is asked to opine as to whether is it at least as likely as not that any diagnosed right knee disorder or disorders is/are aggravated beyond natural progression by symptoms caused by the service-connected lumbar spine disorder.  The VA examiner is also asked to opine as to whether it is at least as likely as not that any diagnosed right knee disorder or disorders was/were aggravated as a result of the Veteran's service.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

A new VA examination is not warranted unless deemed so by the VA examiner.  If the examiner who drafted the January 2011 addendum opinion is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's claimed right knee disorder should be provided.  If a new examination is necessary, notice of the scheduling of the examination should be provided to the Veteran.

2.  Associate all EMG and NCS test results of the Veteran's left lower extremity and bilateral upper extremities with the claims file.  If these test results are not of record, then the AOJ should schedule the Veteran for those requested tests.

3.  After completion of 3., above, return the claims file (including a copy of this remand) to the VA examiner who drafted the October 2010 peripheral nerves opinion.  The examiner should indicate that she has reviewed the claims file, including the EMG and NCS test results.

The examiner is asked to provide an addendum opinion listing all peripheral nerve disabilities associated with the Veteran's service-connected lumbosacral strain, including a rationale for why those disabilities are associated with his service-connected lumbosacral strain.

The examiner should also discuss the severity of any associated radiculopathy which may be found and ascertain whether each more closely resembles a mild incomplete paralysis, a moderate incomplete paralysis, a moderately severe incomplete paralysis or a severe incomplete paralysis.  The examiner should clarify the severity of the Veteran's lumbar radiculopathy of the left lower extremity, as well as whether it constitutes neuritis and/or neuralgia.

The examiner should also clarify whether the diagnosis of carpal tunnel syndrome is related to the Veteran's service-connected lumbosacral strain.

A new VA examination is not warranted unless deemed so by the VA examiner.  If the examiner who drafted the October 2010 peripheral nerves opinion is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's peripheral nerves should be provided.  If a new examination is necessary, notice of the scheduling of the examination should be provided to the Veteran.

4.  After completion of the above, the AOJ should readjudicate the claims for entitlement to service connection for a right knee disability on a direct basis and as secondary to service-connected lumbosacral strain; as well as the claim for entitlement to a compensable evaluation for service-connected lumbosacral strain.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010). 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


